

Exhibit 10.5
LULULEMON ATHLETICA INC.
NOTICE OF GRANT OF PERFORMANCE SHARES
The Participant has been granted an award of Performance Shares (the “Award”)
pursuant to the lululemon athletica inc. 2014 Equity Incentive Plan (the “Plan”)
and the Performance Share Agreement attached hereto (the “Agreement”), as
follows:
Participant:
_________________
Employee ID:
_________________
Grant Date:
_________________
Grant No.:
_________________
Target Number of Performance Shares:
_________________, subject to adjustment as provided by the Agreement.
Pre-Tax Operating Income Target:
_________________
Performance Period:
Company fiscal years ____, ____ and ____ (beginning ________________ and ending
________________).
Performance Share Vesting Date:
_________________, except as provided by the Agreement or a separate written
employment or other service agreement between a Participating Company and the
Participant. In addition, and not withstanding anything in the Agreement to the
contrary, if the Committee has not certified the level of attainment of Pre-Tax
Operating Income during the Performance Period prior to the date set forth in
the preceding sentence, then the “Performance Share Vesting Date” shall be the
date on which such certification occurs.
Vested Performance Shares:
Provided that the Participant’s Service has not terminated prior to the
Performance Share Vesting Date, except as provided by the Agreement or a
separate, written employment or other service agreement between a Participating
Company and the Participant, on the Performance Share Vesting Date the number of
Vested Performance Shares (not to exceed the Maximum Number of Performance
Shares) shall be determined by multiplying the Target Number of Performance
Shares by the Pre-Tax Operating Income Multiplier (as defined by the Agreement).
Settlement Date:
Except as otherwise provided in the Agreement or a separate, written employment
agreement between a Participating Company and the Participant, as soon as
practicable on or after the Performance Share Vesting Date (or such other date
on which the Award vests pursuant to Sections 5.4 or 8 of the Agreement), but in
any event no later than seventy four (74) days following such date.
Recoupment Policy:
The Award is subject to the terms and conditions of the Company’s Policy for
Recoupment of Incentive Compensation, as amended from time to time (the
“Clawback Policy”).



By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan, the Agreement and
the Clawback Policy, all of which are made a part of this document. The
Participant acknowledges receipt of a copy of the Plan, the Agreement, the
prospectus for the Plan and the Clawback Policy, represents that the Participant
has read and is familiar with the provisions of these documents, and hereby
accepts the Award subject to all of their terms and conditions.


LULULEMON ATHLETICA INC.    
By:
__________________
 
__________________
 
 
Address:
1818 Cornwall Avenue
 
Vancouver, British Columbia
 
Canada, V6J 1C7
 
 
Attachment:
Performance Share Agreement
 
Policy for Recoupment of Incentive Compensation




--------------------------------------------------------------------------------



LULULEMON ATHLETICA INC.
PERFORMANCE SHARE AGREEMENT


lululemon athletica inc. has granted to the Participant named in the Notice of
Grant of Performance Shares (the “Grant Notice”) to which this Performance Share
Agreement (the “Agreement”) is attached an Award consisting of Performance
Shares subject to the terms and conditions set forth in the Grant Notice and
this Agreement. The Award has been granted pursuant to Section 10 of the
lululemon athletica inc. 2014 Equity Incentive Plan (the “Plan”), as amended to
the Grant Date, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Agreement, the Plan and a prospectus for the Plan (the “Plan Prospectus”)
in the form most recently prepared in connection with the registration with the
Securities and Exchange Commission of shares issuable pursuant to the Plan, (b)
accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Agreement or the Plan.
The Participant also acknowledges and agrees that the purpose of this grant of
Performance Shares is to compensate the Participant in exchange for
contributions made while actively at work. Accordingly, vesting will be deferred
for periods of leave in accordance with Section 5.2 below.
1.    DEFINITIONS AND CONSTRUCTION.
1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
(a) “Pre-Tax Operating Income” means the earnings before other income and taxes
as reported in the Consolidated Statements of Operations of the Company for the
fiscal year of the Company coinciding with the Performance Period.
(b) “Pre-Tax Operating Income Multiplier” means a number determined as follows:
    
Percentage of Pre-Tax Operating Income Target Achieved
Pre-Tax Operating Income Multiplier
Less than 85%
0.00%
85%
50.00%
100%
100.00%
Equal to or greater than 115%
150.00%

    
The Pre-Tax Operating Income Multiplier for percentages of Pre-Tax Operating
Income Target achieved falling between the percentages set forth in the table
above shall be determined by linear interpolation.
1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.    ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award. Any executive officer of the Company shall have the authority to act on
behalf of the Company with



--------------------------------------------------------------------------------



respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided such
executive officer has apparent authority with respect to such matter, right,
obligation, or election. The Company intends that the Award comply with Section
409A (including any amendments or replacements of such section), and the
provisions of this Agreement shall be construed and administered in a manner
consistent with this intent.
3.    THE AWARD.
3.1 Grant of Performance Shares. On the Grant Date, the Participant shall
acquire, subject to the provisions of this Agreement, a right to receive a
number of Performance Shares which shall not exceed the Maximum Number of
Performance Shares set forth in the Grant Notice, subject to adjustment as
provided in Section 9. The number of Performance Shares, if any, ultimately
earned by the Participant, shall be that number of Performance Shares which
become Vested Performance Shares. Except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, this Award is subject to the terms set forth herein, and in all
respects is subject to the terms and provisions of the Plan applicable to
Performance Share Awards, which terms and provisions are incorporated herein by
this reference.
3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Performance Shares or the Stock issued upon settlement of the
Performance Shares, the consideration for which shall be past Services actually
rendered and/or future Services to be rendered to a Participating Company.
Notwithstanding the foregoing, if required by applicable state corporate law,
the Participant shall furnish consideration in the form of cash or past Services
rendered having a value not less than the par value of the Stock issued upon
settlement of the Performance Shares.
4.    CERTIFICATION OF THE COMMITTEE.
4.1 Level of Pre-Tax Operating Income Attained. As soon as practicable following
completion of the Performance Period, and in any event prior to the Performance
Share Vesting Date, the Committee shall certify in writing the level of
attainment of Pre-Tax Operating Income during the Performance Period and the
resulting number of Performance Shares which shall become Vested Performance
Shares on the Performance Share Vesting Date, subject to the Participant’s
continued Service until the Performance Share Vesting Date, except as otherwise
provided by Section 5. The Company shall promptly notify the Participant of the
determination by the Committee.
4.2 Adjustment to Pre-Tax Operating Income for Extraordinary Items. The
Committee shall adjust Pre-Tax Operating Income, as it deems appropriate, to
exclude the effect (whether positive or negative) of any of the following
occurring after the grant of the Award: (a) a change in accounting standards
required by generally accepted accounting principles or (b) any extraordinary,
unusual or nonrecurring item. Each such adjustment, if any, shall be made solely
for the purpose of providing a consistent basis from period to period for the
calculation of Pre-Tax Operating Income in order to prevent the dilution or
enlargement of the Participant’s rights with respect to the Award.
5.    VESTING OF PERFORMANCE SHARES.
5.1 In General. Except as provided by this Section 5 and Section 8, the
Performance Shares shall vest and become Vested Performance Shares as provided
in the Grant Notice and certified by the Committee.
5.2 Effect of Leave of Absence. Unless otherwise required by law, in the event
that the Participant has taken in excess of thirty (30) days in a leave or
leaves of absence during the period beginning on the Grant Date and ending on
the Performance Share Vesting Date, the Performance Share Vesting Date will be
deferred for a period of time equal to the duration of such leave or leaves of
absence.



--------------------------------------------------------------------------------



5.3 Termination for Cause or Voluntary Termination. In the event of the
termination of the Participant’s Service for Cause or for any other reason other
than death, Disability, Retirement or termination by the Company without Cause
prior to the Performance Share Vesting Date, the Participant shall forfeit and
the Company shall automatically reacquire all of the Performance Shares subject
to the Award. The Participant shall not be entitled to any payment for such
forfeited Performance Shares.
5.4 Termination by Reason of Death. In the event of the death prior to the
Performance Share Vesting Date, then on the date of such death a number of
Performance Shares shall become Vested Performance Shares equal to 100% of the
Target Number of Performance Shares.
5.5 Termination by Reason of Disability. In the event of the termination of the
Participant’s Service by reason of Disability prior to the Performance Share
Vesting Date, then on the Performance Share Vesting Date a number of Performance
Shares shall become Vested Performance Shares equal to that number of
Performance Shares that would have become Vested Performance Shares had no such
termination of Service occurred.
5.6 Termination Without Cause.
(a) In the event of the termination of the Participant’s Service without Cause
more than twelve (12) months before the end of the Performance Period, the
Participant shall forfeit and the Company shall automatically reacquire all of
the Performance Shares subject to the Award. The Participant shall not be
entitled to any payment for such forfeited Performance Shares.
(b) In the event of the termination by the Company of the Participant’s Service
without Cause less than or equal to twelve months before the end of the
Performance Period, then on the Performance Share Vesting Date the number of
Performance Shares that shall become Vested Performance Shares shall be
determined by multiplying (i) that number of Performance Shares that would have
become Vested Performance Shares had no such termination occurred by (ii) a
percentage equal to the ratio of the number of full months of the Participant’s
Service during the Performance Period to the number of full months contained in
the Performance Period.
(c) Termination of the Participant’s Service without Cause shall be considered
to have occurred on the date on which any notice of termination given by the
applicable Participating Company, is stated to be effective (notwithstanding any
statutory, contractual or common law period of notice of termination or
compensation in lieu of such notice, to which the Participant may be entitled).
For greater certainty, the Participant’s Service shall not include any period
following termination of Service during which the Participant is in receipt of,
or entitled to receive, statutory, contractual or common law notice of
termination or any compensation in lieu of such notice.
5.7 Termination by Reason of Retirement. In the event of the termination of the
Participant’s Service by reason of Retirement prior to the Performance Share
Vesting Date, then on the Performance Share Vesting Date the number of
Performance Shares that shall become Vested Performance Shares shall be
determined by multiplying (a) that number of Performance Shares that would have
become Vested Performance Shares had no such termination occurred by (b) a
percentage equal to the ratio of the number of full months of the Participant’s
Service during the Performance Period to the number of full months contained in
the Performance Period.
5.8 Forfeiture For Violations of Non-Compete and/or Non-Solicitation Agreements.
Notwithstanding anything in Sections 5.5, 5.6(b), or 5.7 to the contrary, if,
following the Participant’s termination of Service, the Participant violates any
provision contained in a written service or other agreement applicable to the
Participant (or any other written policy of the Participating Company Group of
general application) relating to the prohibition of the Participant from
engaging in activities which would violate any legally enforceable non-compete
or non-solicitation clause or rule prior to the Performance Share Vesting Date,
then all of the Performance Shares shall be treated as unvested and forfeited as
of the date on which such violation occurs. In addition, effective upon any
violation described above, any Performance Shares which have become Vested
Performance Shares following the Participant’s termination of Service shall be
forfeited by the Participant and any Stock retained by such Participant



--------------------------------------------------------------------------------



shall be returned to the Company or, if the Participant no longer retains such
shares because the Participant has disposed of the shares (including, but not
limited to shares subject to Section 7.2), then the Participant shall remit the
Fair Market Value of the shares on the date the Participant disposed of them.
5.9 Forfeiture of Unvested Performance Shares. Except as otherwise provided by
this Section 5 or Section 8, on the Performance Share Vesting Date, the
Participant shall forfeit and the Company shall automatically reacquire all
Performance Shares subject to the Award which have not become Vested Performance
Shares. The Participant shall not be entitled to any payment for such forfeited
Performance Shares.
6.    SETTLEMENT OF THE AWARD.
6.1 Issuance of Stock. Subject to the provisions of Section 6.3 below, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Performance Share one (1) share of Stock. Shares issued in
settlement of Performance Shares shall be subject to any restrictions as may be
required pursuant to Section 6.3, Section 7 or the Trading Compliance Policy.
6.2 Beneficial Ownership of Shares of Stock; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all shares of
Stock acquired by the Participant pursuant to the settlement of the Award.
Except as otherwise provided by this Section 6.2, a certificate for the Stock as
to which the Award is settled shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.
6.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state law or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares of Stock subject to
the Award shall relieve the Company of any liability in respect of the failure
to issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
6.4 Fractional Shares. The Company shall not be required to issue fractional
share of Stock upon the settlement of the Award. Any fractional share resulting
from the determination of the number of Vested Performance Shares shall be
rounded up to the nearest whole number.
7.    TAX MATTERS.
7.1 In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company, if any, which arise in connection with
the Award or the issuance of shares of Stock in settlement thereof. The Company
shall have no obligation to process the settlement of the Award or to deliver
shares of Stock until the tax withholding obligations as described in this
Section have been satisfied by the Participant.
7.2 Withholding in Shares. Subject to applicable law, the Company shall require
the Participant to satisfy its tax withholding obligations by deducting from the
shares of Stock otherwise deliverable to the Participant in settlement of the
Award a number of whole shares of Stock having a Fair Market Value, as
determined by the



--------------------------------------------------------------------------------



Company as of the date on which the tax withholding obligations arise, not in
excess of the amount of such tax withholding obligations determined by the
applicable minimum statutory withholding rates.
8.    CHANGE IN CONTROL.
8.1 Acceleration of Vesting Upon a Change in Control. In the event of the
consummation of a Change in Control prior to the Performance Share Vesting Date,
the surviving, continuing, successor, or purchasing entity or parent thereof, as
the case may be (the “Acquiror”), may assume or continue the Company’s rights
and obligations with respect to outstanding Awards or substitute for outstanding
Awards substantially equivalent rights with respect to the Acquiror’s stock. For
purposes of this Section 8.1, an Award shall be deemed assumed if, following the
Change in Control, the Award confers the right to receive, for each Performance
Share subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock of the Company on the
effective date of the Change in Control was entitled for each Performance Share
subject to an Award. In the event that the Acquiror elects not to assume,
continue or substitute for the outstanding Awards in connection with a Change in
Control, the vesting of 100% of the Target Number of Performance Shares shall be
accelerated in full and such Performance Shares shall be deemed Vested
Performance Shares effective as of the date of the Change in Control, provided
that the Participant’s Service has not terminated prior to the Change in
Control. In settlement of the Award, the Company shall issue to the Participant
one (1) share of Stock for each Vested Performance Share determined in
accordance with this Section 8.1. The vesting of Performance Shares and
settlement of the Award that was permissible solely by reason of this Section
8.1 shall be conditioned upon the consummation of the Change in Control.
Notwithstanding the foregoing, the Committee may, in its discretion, determine
that upon a Change in Control, each Award outstanding immediately prior to the
Change in Control shall be canceled in exchange for payment with respect to 100%
of the Target Number of Performance Shares subject to such Award in (a) cash,
(b) stock of the Company or the Acquiror, or (c) other property which, in any
such case, shall be in an amount having a Fair Market Value equal to the Fair
Market Value of the consideration to be paid per share of stock in the Change in
Control for each such Performance Share (subject to any required tax
withholding). Such payment shall be made as soon as practicable following the
Change in Control.
8.2 Termination After Change in Control. Notwithstanding anything in this
Agreement to the contrary, if the Participant’s Service ceases as a result of a
Termination After Change in Control (as defined below), the Target Number of
Performance Shares shall become Vested Performance Shares and the Award shall be
settled promptly following such event.
(a) “Termination After Change in Control” shall mean either of the following
events occurring within two (2) years after a Change in Control:
(i) Termination of the Participant’s Service with the Participating Company
Group or such successor without Cause; or
(ii) The Participant’s resignation for Good Reason (as defined below) within
ninety (90) days of the Participant first becoming aware of the event
constituting Good Reason provided the Participant has provided the Company (or
its successor) notice of such condition and the opportunity to cure the event.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant’s Service with
the Participating Company Group (or its successor) which (A) is for Cause; (B)
is a result of the Participant’s death or disability; (C) is a result of the
Participant’s voluntary termination of such relationship other than for Good
Reason; or (D) occurs prior to the effectiveness of a Change in Control.
(b) “Good Reason” shall mean any one or more of the following:



--------------------------------------------------------------------------------



(i) Without the Participant’s written consent, a material adverse change in the
Participant’s duties and responsibilities as compared to the Participant’s
duties and responsibilities immediately prior to the Change in Control;
(ii) Without the Participant’s written consent, the relocation of the
Participant’s principal place of Service to a location that is more than fifty
(50) miles from the Participant’s principal place of Service immediately prior
to the date of the Change in Control, or the imposition of travel requirements
substantially more demanding of the Participant than such travel requirements
existing immediately prior to the date of the Change in Control; or
(iii) Any failure by the Participating Company Group (or its successor) to pay,
or any material reduction by the applicable Participating Company (or its
successor) of, (A) the Participant’s base salary in effect immediately prior to
the date of the Change in Control (unless reductions comparable in amount and
duration are concurrently made for all other similarly situated persons with
responsibilities, organizational level and title comparable to the
Participant’s), or (B) the Participant’s bonus compensation, if any, in effect
immediately prior to the date of the Change in Control (subject to applicable
performance requirements with respect to the actual amount of bonus compensation
earned by the Participant).
8.3 Federal Excise Tax Under Section 4999 of the Code.
(a) Excess Parachute Payment. In the event that any acceleration of vesting the
Performance Shares and any other payment or benefit received or to be received
by the Participant would subject the Participant to any excise tax pursuant to
Section 4999 of the Code due to the characterization of such acceleration of
vesting, payment or benefit as an “excess parachute payment” under Section 280G
of the Code, the Participant may elect, in his or her sole discretion, to reduce
the amount of any acceleration of vesting called for by this Agreement in order
to avoid such characterization.
(b) Determination by Independent Accountants. To aid the Participant in making
any election called for under Section 8.2(a), no later than the date of the
occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to the Participant as described in Section 8.2(a) (an
“Event”), the Company shall request a determination in writing by independent
public accountants selected by the Company (the “Accountants”). Unless the
Company and the Participant otherwise agree in writing, the Accountants shall
determine and report to the Company and the Participant within twenty (20) days
of the date of the Event the amount of such acceleration of vesting, payments
and benefits which would produce the greatest after-tax benefit to the
Participant. For the purposes of such determination, the Accountants may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Participant shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make their required determination. The Company shall bear
all fees and expenses the Accountants may reasonably charge in connection with
their services contemplated by this Section 8.2(b).
9.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares, appropriate and proportionate
adjustments shall be made in the number of Performance Shares subject to the
Award and/or the number and kind of shares to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant’s rights
under the Award. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated



--------------------------------------------------------------------------------



as “effected without receipt of consideration by the Company.” Any and all new,
substituted or additional securities or other property to which the Participant
is entitled by reason of the grant of Performance Shares acquired pursuant to
this Award will be immediately subject to the provisions of this Award on the
same basis as all Performance Shares originally acquired hereunder. Any
fractional Performance Share or share of Stock resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.
10.    RIGHTS AS A STOCKHOLDER OR EMPLOYEE.
The Participant shall have no rights as a stockholder with respect to any shares
of Stock which may be issued in settlement of this Award until the date of the
issuance of a certificate for such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between the a Participating Company and
the Participant, the Participant’s employment is “at will” and is for no
specified term. Nothing in this Agreement shall confer upon the Participant any
right to continue in Service or interfere in any way with any right of any
Participating Company to terminate the Participant’s Service at any time.
11.    LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
12.    COMPLIANCE WITH SECTION 409A.
It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for non
compliance. In connection with effecting such compliance with Section 409A, the
following shall apply:
12.1 Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant’s termination of
Service which constitutes a “deferral of compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code (the “Section
409A Regulations”) shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that the Participant is a “specified employee” within
the meaning of the Section 409A Regulations as of the date of the Participant’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of the Participant’s separation from service shall
be paid to the Participant before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the date of the Participant’s separation
from service or, if earlier, the date of the Participant’s death following such
separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.
12.2 Other Changes in Time of Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits which
constitute a “deferral of compensation” within the meaning of the Section 409A
Regulations in any manner which would not be in compliance with the Section 409A
Regulations.



--------------------------------------------------------------------------------



12.3 Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
12.4 Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
13.    MISCELLANEOUS PROVISIONS.
13.1 Termination or Amendment. The Committee may terminate or amend the Plan at
any time. No amendment or addition to this Agreement shall be effective unless
in writing and, to the extent such amendment is necessary to comply with
applicable law or government regulation (including, but not limited to Section
409A), may be made without the consent of the Participant.
13.2 Nontransferability of the Award. Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Performance Shares
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
13.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
13.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.
13.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.
(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may



--------------------------------------------------------------------------------



include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.
(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 13.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in Section
13.5(a).
13.6 Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Award, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice, this Agreement and the Plan shall survive any settlement of
the Award and shall remain in full force and effect.
13.7 Applicable Law. This Agreement shall be governed by the laws of the State
of Delaware as such laws are applied to agreements between Delaware residents
entered into and to be performed entirely within the State of Delaware.
13.8 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------



LULULEMON ATHLETICA INC.
POLICY FOR RECOUPMENT OF INCENTIVE COMPENSATION
In the event lululemon athletica inc. (the “Company”) determines it must restate
its financial results as reported in a Form 10-K, Form 10-Q or other report
filed with the Securities and Exchange Commission to correct an accounting error
due to material noncompliance with any financial reporting requirement under the
U. S. federal securities laws within three (3) years after the date of the first
public issuance or filing of such financial results, the Company will seek to
recover, at the direction of the Management Development and Compensation
Committee (the “Committee”) of the Board of Directors after it has reviewed the
facts and circumstances that led to the requirement for the restatement and the
costs and benefits of seeking recovery, incentive compensation awarded or paid
to a covered officer whose intentional misconduct caused or contributed to the
need for the restatement for a fiscal period if a lower award or payment would
have been made to such covered officer based upon the restated financial
results. The Committee will determine in its discretion the amount, if any, the
Company will seek to recover from such covered officer. The Company may offset
the recoupment amount against current or future incentive and non-incentive
compensation and through cancellation of unvested or vested equity awards. In
addition, the Committee may, to the extent permitted by law, take other remedial
and recovery action, as determined by the Committee. The recoupment of incentive
compensation under this policy is in addition to any other right or remedy
available to the Company.
For purposes of this policy, the term “covered officer” shall mean executive
officers of the Company as defined under the Securities Exchange Act of 1934, as
amended, and such other senior executives as may be determined by the Committee.
This policy extends to individuals who were covered officers on or after
adoption of the policy but ceased being a covered officer before a restatement
triggering recoupment under this policy occurs.
The Committee shall have full and final authority to make all determinations
under this policy. The Company shall take such action as it deems necessary or
appropriate to implement this Policy, including requiring all covered officers
to acknowledge the rights and powers of the Company and the Committee hereunder.
This policy shall be effective as of the date adopted by the Board of Directors
as set forth below and shall apply to incentive compensation that is approved,
awarded or granted on or after that date.


Adopted September 8, 2010
Board of Directors
lululemon athletica inc.



